DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	It is noted that claims 1-2, 9, and 11 are presently cancelled.
4.	Applicant’s arguments with respect to claim(s) 3-7, 10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 3, 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Philipot U.S. 5,728,145 (herein referred to as “Philipot”) and in view of Gammons U.S. 2003/0023289 (herein referred to as “Gammons”) and Vardanega U.S. 2008/0077207 (herein referred to as “Vardanega”).
7.	Regarding Claim 3, Philipot teaches a forced air warming blanket for regulating air temperature of a patient (abstract, Fig. 1, ref num 10), the blanket having a transparent flexible plastic face shield detachably connected thereto (Fig. 1, ref num 64, Col. 4, lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”), whereby the blanket comprises an unfilled cut-out (as shown in Fig. 1, ref num 64 is not inflated);
	Wherein the blanket has a length and a width (Fig. 1, the blanket, 10, has a length and width);
	Wherein the face shield is attached thereto by way of a blanket connection adhesive (Col. 4, lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66”).
	Philipot fails to teach the length of the blanket being longer than the width and being parallel to a longitudinal axis of the blanket, wherein the forced air warming blanket is elongate along the longitudinal axis, and wherein the blanket connected adhesive is arranged along a line parallel or substantially parallel to the longitudinal axis.
	Gammons teaches a garment of analogous art (Fig. 1), in which the face shield is attached by a blanket connection adhesive (Fig.1, ref num 106 is attached at ref num 107), wherein the blanket connection adhesive is arranged along a line parallel or substantially parallel to the longitudinal axis (as shown, the longitudinal axis is the up-to-down portion of Fig. 1, wherein ref num 107 is arranged along a line parallel to said longitudinal axis; para 0023 “a portion of one end 107 of the cover sheet 106 is attached 107….using means…welding, double-sided tape, or hot-glue”).  Philipot suggests that the face shield may be positioned over the head portion as well as at a location intermediate to the neck region (Philipot, see claims 11 and 12).  Gammons also teaches that the face shield may be attached to the device in order to cover the head and/or the patient’s upper body without restricting access to the patient (Gammons, para 0011).  The substitution and relocation of the blanket connection adhesive as taught by Gammons produces the same predictable result of covering the patient’s head area, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Philipot and included the connection adhesive as taught by Gammons to be located at a line parallel to the longitudinal axis, as it would still provide covering of the face area of the patient.
	However, Philipot-Gammons fails to teach that the length of the blanket being longer than the width and being parallel to a longitudinal axis of the blanket and the forced air warming blanket is elongate along the longitudinal axis.  
	Vardanega teaches a warming blanket of analogous art (Fig. 1), which contains a transparent shield portion (Fig. 1, ref num 104, para 0024) that is detachable from the blanket portion (Figs. 1 and 2, ref num 104 shown detached and attached, para 0024).  The blanket has a length and a width, in which the length is longer than the width (Fig. 1, the long portion being the length, i.e. the portion running up-to-down, and the width portion running left-to-right, also see para 0033), and the length being parallel to a longitudinal axis of the blanket (as shown in Fig. 1, the length is parallel to a longitudinal axis of the blanket, also running in the direction of up-to-down).  Vardanega teaches that the sizing of the blanket is so to be large enough to cover the patient’s body during a procedure, but also permit access to the doctors while performing the surgery (para 0033).  It would have been an obvious matter of design choice to make the length larger than the width of the blanket, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

8.	Regarding Claim 5, Philipot teaches the face shield is detachable therefrom by hand (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”). The shield being taped to the blanket is done by the physician or someone of the like (Col. 4 lines 1-22).  

9.	Regarding Claim 6, Philipot teaches the face shield is detachably connected thereto by way of a breakable connection (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  The tape acts as a breakable connection (Col. 4 lines 1-22).  

10.	Regarding Claim 16, Philipot teaches the face shield is smaller than the blanket (Fig. 1, ref num 64 is smaller than ref num 10).

11.	Regarding Claim 17, Philipot teaches the blanket is sized to cover the body of the patient (Fig. 1, ref num 10 is configured to cover the body of a patient; Col. 2, lines 61-67).

12.	Claims 4, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Philipot, Gammons, and Vardanega, and further in view of Rock WO 2014189747 (herein referred to as “Rock”).
13.	Regarding Claim 4, Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive like a tape, in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  The taping of the shield to the blanket is the relocation adhesive and allows the shield to be removed.
	Philipot fails to teach covered by a release liner.
Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  The attachment device contains a release liner (para 0040 “the attachment device 640 may include one or more individual sections of skin compatible adhesive, e ach section with an individual release liner…attachment device 640 may include one or more individual sections of repositionable pressure sensitive adhesive, each section with an individual release liner”), in order to release the adhesive for attachment purposes.  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Teves-Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure.

14.	Regarding Claim 18, Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  This permits the patient to have a respirator if needed, as well as the physician to have the ability to see the patient’s face (Col. 4 lines 1-22).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teves and provided that the face shield be removable in order to provide the physician the ability to see the patient’s face during the procedure as well as have the ability to use any other medical devices during the procedure. 
Philipot fails to teach that the face shield be relocated or re-oriented.
However, Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  Philipot already discusses that the face shield is attached above the defined cutout (Philipot, ref num 36) and at the top end of the blanket (see Fig. 1), and Rock discusses the relocation of multiple drapes/blanket attachments in order to configure the blanket as desired (Rock, para 0040).  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Teves-Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure, such as attaching the face shield to the top end of the blanket, above the defined cutout.

15.	Regarding Claim 19, Philipot fails to teach the cut out is configured to be provided over a chest of the patient.
	Vardanega teaches a warming blanket of analogous art (Fig. 1), wherein the blanket contains a cutout (Fig. 1, ref num 108) that is positioned over the chest of the patient (Fig. 1, ref num 110).  Vardanega teaches that the sizing and cutout of the blanket is so to be large enough to cover the patient’s body during a procedure, but also permit access to the doctors while performing the surgery (para 0033).  Therefore, it would have been obvious to one of ordinary skill in the art to have positioned the cutout above the chest in order to gain access to that location for the procedure.

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Philipot and in view of Augustine U.S. 5,964,792 (herein referred to as “Augustine”).
17.	Regarding Claim 7, Philipot teaches a forced air warming blanket for regulating air temperature of a patient (abstract, Fig. 1, ref num 10), the blanket having a transparent flexible plastic face shield detachably connected thereto (Fig. 1, ref num 64, Col. 4, lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”), whereby the blanket comprises an unfilled cut-out (as shown in Fig. 1, ref num 64 is not inflated);
	Wherein the face shield is attached thereto by way of a blanket connection adhesive (Col. 4, lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66”).
	However, Philipot fails to teach the face shield is detachably connected by way of multiple detachable connections including a breakable connection and the breakable connection comprises one or more perforations.  
	Augustine teaches a thermal blanket of analogous art (Figs. 1 and 5), in which the blanket has a removable portion (Fig. 5, ref num 70).  This removable portion is detachably connected by way of multiple detachable connections, including a breakable connection that comprises one or more perforations (Fig. 5, ref num 76).  There is also an adhesive connection on this removable portion (Fig. 5, ref num 74).  Augustin also discusses the possible need of multiple removable portions, including a head drape (Col. 6, lines 8-19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Philipot to have a breakable connection with one or more perforations as part of the detachable connections of the face shield, as the combination of the face shield and connection as taught by Philipot and the connections and perforations of Augustine still provide the same result of a removable face shield to cover the desired location of the patient.  

18.	Claims 14 and dependent Claims 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Philipot and in view Rock and Haines U.S. 9,937,015 (herein referred to as “Haines”).
19.	Regarding Claim 14, Philipot teaches a method of using a forced air warming blanket for regulating a temperature of a patient, the blanket having an unfilled cutout and a face shield detachable connected thereto (abstract, Fig. 1, ref num 10, ref num 64; Col. 4, lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”; as shown in Fig. 1, ref num 64 is not inflated), the method comprising:	detaching the face shield from a side position (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  This shield is provided in order to protect the patient’s face (Col. 4 lines 17-21”).
Philipot fails to teach that the face shield is detached along a length side of the forced air warming blanket; and relocating and re-orienting the face shield; wherein the step of relocating and re-orienting the face shield comprises re-orienting the face shield relative to the forced air warming blanket and relocating the face shield to a position along a width side of the forced air warming blanket.
Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure.
	However, Philipot-Rock fails to teach that the face shield is detached from a side portion and relocated to a width side of the blanket.
	Haines teaches a medical drape that includes a removable shield portion (Fig. 4, ref num 100 = drape/blanket; Fig. 4, ref num 200 = removable shield, Col. 6, lines 17-19, “the adhesive coupling 202 need only be configured to attach the radial drape attachment 200 to the patient drape 100”).  The removable shield portion may be attached at any location or orientation to the drape (Col. 6, lines 20-41, “…modular nature of the medical drape 300 allows the radial drape attachment 200 to be adhered to the patient drape 100 in any radial alignment…”), as well as being repositioned at any location to the drape after removal as well (Col. 6, lines 20-41, “radial drape attachment 200 can be repositioned as necessary”).  Haines states that the removal and repositioning function of the shield allows for the medical drape to be customized patient to patient, or procedure to procedure, and shield the portion of the body that is desired (Col. 6, lines 20-41).  Since Philipot already teaches a shield that is positioned over the patient’s head (Philipot, Col. 4 lines 17-21), and Rock teaches the relocate/re-orient of the shield (Rock, Fig. 6, para 0040), then the substitution of the location of where the shield was moved from and to, such as a length portion to a width portion, would produce the predictable result of covering the head portion of the patient.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Philipot-Rock with the teaching of Haines in order to relocate the face shield from and length portion to a width portion of the blanket in order to fully cover the face of the patient, as well as provide a fully customizable blanket for the patient and/or procedure desired.

20.	Regarding Claim 10, Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  
	Philpot fails to teach that the temperature regulation is performed after the steps of detaching and relocating and/or orienting the face shield.
Rock teaches the relocating/re-orienting of the patient drape and thermal blanket (para 0040), in which once the blanket has been positioned correctly, the temperature is then regulated (para 0003; para 0030; para 0033 “user-selectable fan speeds, controllable heat amounts and temperature control”; para 0036).  This is to ensure that the blanket is properly inflated for the purpose of temperature regulation (para 0030, 0033, and 0036).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Philipot and regulated the temperature of the blanket once the face shield had been properly positioned on the blanket for proper regulation of the blanket and temperature.

21.	Regarding Claim 12, Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  The flap/shield is connected to the blanket/drape provided.

22.	Regarding Claim 13, Philipot fails to teach the step of adhering the face shield to the blanket or to the patient comprises removing a release liner from a face shield relocation adhesive provided on the face shield and adhering the face shield to the blanket or to the patient or to the garment worn by the patient by way of the drape relocation adhesive.
	However, Rock teaches a thermal warming blanket (Fig. 6, ref num 630) in which contains an attachment device (ref num 640), in which the attachment device is provided in order to relocate/re-orient portions of the thermal blanket (para 0040).  This allows the physician to have multiple access points throughout the surgery, as well as position the blanket to the most beneficial position for the duration of the surgery.  The attachment device contains a release liner (para 0040 “the attachment device 640 may include one or more individual sections of skin compatible adhesive, each section with an individual release liner…attachment device 640 may include one or more individual sections of repositionable pressure sensitive adhesive, each section with an individual release liner”), in order to release the adhesive for attachment purposes.  As Philipot already teaches the attaching/detaching means of the face shield, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Philipot to have the face shield be removable in order to relocate/re-orient it for the benefit of the procedure.

23.	Regarding Claim 15, Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means, and attached by a connection adhesive like a tape, in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”). The shield being taped to the blanket is done by the physician or someone of the like (Col. 4 lines 1-22).  

24.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Philipot, Rock, and Haines, and in view of Vardanega.
25.	Regarding Claim 20, Philipot teaches a thermal blanket for warming a patient (abstract, Fig. 1, ref num 10) that contains a head and neck portion (Fig. 1, ref num 26) in which this portion may be opened to allow the head to extend therethrough (Col. 4 lines 12-13 “head portion 26 can be opened by separating the portion 26 along the perforations 27….permitting the patient’s face and head to extend therethrough”).  There is also an instance where a shield/sheet is provided by detachable means in order to protect the patient’s face (Col. 4 lines 17-21 “a clear plastic flap or sheet 64 may be taped to the upper surface of the blanket at 66 wherein upon the patient’s head protruding through region 26, the flap 64 may be positioned over the patient’s face and yet transparent nature of the flap”).  
	Philipot fails to teach the cut out is configured to be provided over a chest of the patient.
	Vardanega teaches a warming blanket of analogous art (Fig. 1), wherein the blanket contains a cutout (Fig. 1, ref num 108) that is positioned over the chest of the patient (Fig. 1, ref num 110).  Vardanega teaches that the sizing and cutout of the blanket is so to be large enough to cover the patient’s body during a procedure, but also permit access to the doctors while performing the surgery (para 0033).  Therefore, it would have been obvious to one of ordinary skill in the art to have positioned the cutout above the chest in order to gain access to that location for the procedure.

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L SHOULDERS/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794